—In an action to recover damages for personal injuries, etc., the defendants Federal Express Company and “John Doe” appeal from an order of the Supreme Court, Queens County (Posner, J.), dated May 18, 1999, which denied their motion pursuant to CPLR 3012 (b) to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Given the short delay and the lack of any prejudice, the Supreme Court providently exercised its discretion in denying the appellants’ motion to dismiss the action pursuant to CPLR 3012 (b) based upon the plaintiffs’ failure to timely serve a. complaint after a demand therefor was made (see, Kramer v Rosenthal, 204 AD2d 406; Reuter v Schroeder, 195 AD2d 543; Gordineer v Gallagher, 160 AD2d 672; Rait v Bauer, 121 AD2d *493704). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.